DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
No found prior art of record teaches or fairly suggests the specific combination of claimed limitations recited in independent claims 1, 6 and 7.  The closest found relevant art appears to be USPN 2021/0081801 to Sakai et al. and 2022/0019902 to Ustimenko et al. 
Sakai discloses a learning system that calculates gradient information and adds noise and updates weight parameters (Figs. 8A, 8B and 10, and paragraphs [0065]-[0077])7, but does not disclose or fairly suggest the specific process as claimed of:
	generate a plurality of pieces of learning data to be used in a plurality of learning processes, respectively, to learn a parameter of a neural network using an objective
function;
	calculate a first partial gradient using a partial data and the parameter added with noise, with respect to at least a part of the learning data out of the plurality of
pieces of learning data, the partial data being obtained by dividing the learning data, the first partial gradient being a gradient of the objective function relating to the parameter for the partial data, the noise being calculated based on a second partial gradient calculated for another piece of the Learning data; and	
	update the parameter using the first partial gradient.
Ustimenko discloses a learning system that generates estimated gradient values by applying a loss function and also generates noisy gradient values by adding noise (Fig. 7 and paragraphs [0183]-[0187]), but does not disclose or fairly suggest the specific process as claimed:
	generate a plurality of pieces of learning data to be used in a plurality of learning processes, respectively, to learn a parameter of a neural network using an objective
function;
	calculate a first partial gradient using a partial data and the parameter added with noise, with respect to at least a part of the learning data out of the plurality of
pieces of learning data, the partial data being obtained by dividing the learning data, the first partial gradient being a gradient of the objective function relating to the parameter for the partial data, the noise being calculated based on a second partial gradient calculated for another piece of the Learning data; and	
	update the parameter using the first partial gradient.
Additional relevant prior art is listed on the attached PTO-892 form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669